Title: To George Washington from Robert Lewis, 26 October 1797
From: Lewis, Robert
To: Washington, George



Hond Uncle,
Spring Hill October 26th 1797.

My waggon going to Alexandria with a load of flour, affords me an opportunity of writing and sending you a barrel of orchard-grass seed which was put in my care with directions to send to you by the first conveyance—It is a present from my worthy neighbour Mr Francis Whiting—As he tells me you intend it for pasture grounds, I hope it will get to you in good season—It has laid in my possession five or six weeks for the want of an opportunity which cou’d be confided in.
Since I had the pleasure of seeing you at Mount Vernon, and within a few days past one of my neighbours has returned from a distance up the Potomac, where he has been to view some lands which he lately purchased, and at my earnest request, visited your small tract above Bath in order to examine into its real situation. He informs me that the Man, in whose care I trusted it, has lately removed with his family to Kentuckey, and that great has been the depredations committed on the timber since that time. As this place is surrounded by a sett of lawless rascals, I conceive it wou’d be prudent to let it out on a moderate rent for a short term of years, in order that some profit may be derived from a valuable property which is at present inactive, and a proportion of the best timber reserved, which in a few years must be totally lost, and the land rendered less valuable—It was always my opinion that the timber on the land was worth considerably more, than the land itself computed at its intrinsic value; therefore, I have always thought it best to retain it, and it coincided with your idea likewise: but as it cannot be preserved (for it appears the Man in whose care it was put has actually been driven off in defending the property) I do imagine, at all events, it wou’d be proper to let it out; therefore, please to direct me as soon as convenient, and let your letter be addressed to the care of my brother George Lewis in Frederickburg.
There has also been another very serious depredation on your

reserved land in the lost Mountain, in this County, by some tanners; who have barked several acres of land on the pinacle of the mountain by moon-light. As I had timely information from one of the tenants, who has a retaining fee annually for his services, I have been able to discover the principals in this business, and hope shortly to be able to inform you of their being brought to condign punishment. Mrs Lewis unites with me in sincere regards to my Aunt & family, and I remain, Your much obliged & very Affectionate Nephew

Robt Lewis


P.S. The barrel of seed will be deposited with Patton & Dykes Merchants in Alexandria. R:L.

